PER CURIAM.
In this direct criminal appeal, appellant’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Although afforded an opportunity to do so, appellant has elected not to file a brief in proper person. Having reviewed the record, we agree that no reversible error occurred. Accordingly, we affirm appellant’s convictions and sentences. However, we reduce the award of $4.00 in costs attributable to the Bay County law library to $2.00. Ch. 69-835, § 7, at 106, Laws of Fla. We strike the award of $2.00 in costs pursuant to section 943.25(3), Florida Statutes (1995) (for criminal justice education by municipalities and counties), because such an award is discretionary and, therefore, can*1238not be made without affording a defendant notice and an opportunity to be heard. Brooks v. State, 676 So.2d 48 (Fla. 1st DCA 1996). For the same reason, we also strike the award of $312.00 for attorney fees. E.g., Bryant v. State, 661 So.2d 1315 (Fla. 1st DCA 1995); L.A.D. v. State, 616 So.2d 106 (Fla. 1st DCA), review denied, 624 So.2d 268 (Fla.1993). On remand, the latter two costs may again be imposed, provided that appellant is given notice and an opportunity to contest their imposition.
AFFIRMED and REMANDED, with directions.
MINER, WEBSTER and MICKLE, JJ., concur.